PER CURIAM.
This is an appeal from a final judgment which awarded damages of $32,184 to the plaintiff, Hugh G. Thompson, Jr., based on fraudulent misrepresentation. George H. Ruding and E.F. Hutton and Company, defendants, appeal. No reversible error having been made to appear, we affirm as to the main appeal.
Mr. Thompson cross appeals saying that the trial court erred in granting a directed verdict on his claim for punitive damages. Based upon the authority of First Interstate Development Corp. v. Ablanedo, 511 So.2d 536 (Fla.1987), we agree that reversible error was committed when the trial court disallowed Mr. Thompson’s claim for punitive damages against Mr. Ruding.
Thus, as to the cross appeal, we affirm the directed verdict on punitive damages as concerns E.F. Hutton and Company. We reverse the directed verdict on punitive damages as concerns Mr. Ruding and remand for a new trial solely as to Mr. Rud-ing on the punitive damages issue.
Affirmed in part; reversed in part; and remanded with instructions.
DOWNEY, LETTS and WALDEN, JJ., concur.